Citation Nr: 0406637	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  01-01 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20% for seronegative 
spondyloarthropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from December 1972 to 
April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in June 
2003 at which time it was remanded for additional evidentiary 
development.  


FINDING OF FACT

The veteran's service-connected seronegative 
spondyloarthropathy is not manifested by any constitutional 
symptoms, or limitation of motion, other than in the 
veteran's great toes; the disability is not productive of 
more than one or two exacerbations a year.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the service-connected seronegative 
spondyloarthropathy, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
5002 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating for seronegative 
spondyloarthropathy.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case 
and correspondence from the RO have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in a June 2003 letter, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004),  held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in September 2000 prior to 
November 9, 2000, the date the VCAA was enacted.  The Board 
finds, however, that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.   

In the present case, a substantially complete application for 
an increased rating was received in March 2000.  Thereafter, 
in a rating decision dated in September 2000, the issue was 
denied.  Only after that rating action was promulgated did 
the AOJ, on June 2003, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on June 2003, was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the re-transfer 
and re-certification of the appellant's case to the Board, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated by 
the AOJ and a Supplemental Statement of the Case (SSOC) was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, a January 2001 letter from the RO to the 
appellant included the language that he should submit any 
other evidence that he wanted VA to consider.  The Board 
finds that the appellant was fully notified of the need to 
give to VA any evidence pertaining to his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation to the extent possible.  The record in 
this case includes service medical records, VA medical 
records, reports of VA examinations and correspondence from 
the veteran.  Significantly, no additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal.  The veteran has been afforded adequate VA 
examinations for the disability on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  
Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38  
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate Diagnostic Codes identify the various disabilities.  
Specific schedular criteria will be referenced where 
appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran submitted his claim of entitlement to an 
increased rating for seronegative spondyloarthropathy in 
March 2000.  The disability has been rated by analogy to 
rheumatoid arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 
5002.  See 38 C.F.R. § 4.20 [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  A 20 percent evaluation is currently 
assigned for the service-connected seronegative 
spondyloarthropathy.  

Diagnostic Code 5002 provides that rheumatoid arthritis as an 
active process with constitutional manifestations associated 
with active joint involvement that is totally incapacitating 
warrants a 100 percent disability rating; with less 
symptomatology than the criteria for a 100 percent rating but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods a 60 percent evaluation is assigned; with symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or  more times a 
year a 40 percent evaluation is assigned; and one or two 
exacerbations a year in a well-established diagnosis warrants 
a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5002.

The Board finds a rating in excess of 20 percent for 
seronegative spondyloarthropathy is not warranted when 
evaluated under Diagnostic Code 5002 when rated as an active 
process.  There is no objective evidence demonstrating that 
there are any constitutional manifestations of the 
disability.  The report of a May 2003 VA examination fails to 
show constitutional symptoms of weight loss, anemia or 
malnutrition.  The Board also notes that there is no 
objective evidence demonstrating the existence of flares of 
symptomatology associated with the service-connected 
disability.  The medical records associated with the claims 
file are silent as to any indication that the veteran was 
actually incapacitated in any manner as a result of this 
service-connected disability.  While the veteran is competent 
to report that he experienced flares of symptoms, he has also 
provided conflicting accounts of the nature, extent and 
frequency of the flares.  The veteran testified in October 
2002 that he sought medical treatment for the disability 
three to four times per year, that he experienced three 
flares of symptomatology in 2002 and also that he had to seek 
treatment at an emergency room in 2001.  However, at the time 
of the May 2003 VA examination, he informed the examiner that 
he had not had a severe flare in two years.  He also reported 
at that time that he had three to four flares in 2001, four 
to six flares requiring three days of bed rest in 2002 and no 
flares in 2003.  The Board notes that the veteran was 
hospitalized in January 2000 but this was due to pulmonary 
problems.  Seronegative spondyloarthropathy was not even 
noted as a discharge diagnosis at that time.  The Board has 
placed significantly reduced probative value on the veteran's 
reports of symptomatology he experiences due to his 
conflicting accounts.  Based on the above, the Board finds 
the preponderance of the evidence does not demonstrate that 
the service-connected disability is manifested by any 
incapacitating exacerbations that would warrant a rating in 
excess of 20 percent under Diagnostic Code 5002 as an active 
process.  The Board stresses that the current 20 percent 
rating already contemplates one or two exacerbations a year.  

Diagnostic Code 5002 also provides that for chronic residuals 
such as limitation of motion or ankylosis, favorable or 
unfavorable, the service-connected disability is to be rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.   It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion; the 
ratings for active process will not be combined with the 
residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  Id.

The Board finds that an increased rating is not warranted 
based on the presence of chronic residuals of seronegative 
spondyloarthropathy.  In October 2002, the veteran testified 
before the undersigned that he experienced pain in his hands, 
shoulders, back, knees and feet.  At the time of a May 2003 
VA examination, the veteran reported that he had pain in the 
shoulders, lower back, knees, feet mainly in the toes and 
both hands.  The problem, however, is that the preponderance 
of the competent evidence of record indicates that the 
veteran does not experience any disability due to the 
service-connected seronegative spondyloarthropathy.  The only 
recent competent evidence of record which attributes any 
symptomatology to the disability is included in a March 2000 
VA clinical record.  At that time, it was noted that the 
veteran was complaining of pain and swelling in the joints.  
The assessment was joint pain with elevated uric acid which 
appeared to be gout related.  The Board notes, however, even 
this clinical record indicates that the veteran had a full 
range of motion and no swelling in any of the affected 
joints.  Additionally, a January 2000 VA clinical record 
includes the notation that the veteran had diminished muscle 
strength.  Significantly, however, the service-connected 
disability was not noted at that time.  In fact, the veteran 
did not even complained of any joint pain at that time but 
was being evaluated for dyspnea and a cough.  

The only other evidence which attributes any symptomatology 
to the service-connected seronegative spondyloarthropathy is 
the veteran's own testimony and allegations.  As a layperson, 
however, the veteran is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  His opinion as to the etiology of his symptomatology 
is without probative value.  

The evidence which weighs against a finding that the veteran 
currently experiences any symptomatology associated with the 
service-connected disability are reports of VA examinations 
associated with the claims file.  

The report of an April 2000 VA spine examination indicated 
that the veteran was complaining of low back pain.  The range 
of motion of the lumbar spine was 10 degrees of backward 
extension, 35 degrees of right and left lateral flexion, 25 
degrees of right and left lateral rotation and forward 
flexion to 80 degrees.  The diagnosis was seronegative 
spondyloarthropathy with multiple joint involvement, as 
carried forward from the previous examination and mechanical 
low back strain.  The Board notes, however, that this 
examination does not attribute the reduced range of motion of 
the low back to the service-connected disability but instead 
indicated that the veteran's problem was mechanical low back 
strain.  Service connection is not in effect for low back 
strain.  

The report of an April 2000 VA joints examination indicates 
that the veteran was complaining of pain in the feet, 
shoulders, knees and low back as well as stiffness in the 
hands in the morning.  Physical examination revealed, 
however, that the veteran had a normal range of motion in the 
hands and shoulders.  Examination of the elbows and wrists 
was likewise unremarkable.  The diagnoses were normal 
examinations of the shoulders, elbows, and hands with a 
history of seronegative spondyloarthropathy.  The Board finds 
that the notation of a history of seronegative 
spondyloarthropathy indicates that the examiner did not find 
any current evidence of the presence of the disability.  

At the time of an April 2000 VA foot examination, the veteran 
complained of painful feet which burned.  Physical 
examination revealed adequate circulation, and good arches.  
The veteran could walk on his toes and heels.  The diagnosis 
was painful feet with a normal examination.  Again, objective 
examination failed to document any physical disability 
associated with the seronegative spondyloarthropathy.  

The most significant evidence which weighs against a grant of 
an increased rating based on the presence of chronic 
residuals is the report of a May 2003 VA examination.  This 
examination was conducted specifically to determine the 
extent of disability associated with the service-connected 
seronegative spondyloarthropathy.  The diagnoses from the 
examination were osteoarthritis of both hands and feet with 
hammer toes, hallus valgus deformities, mild pes planus and 
calcaneal spurs; gouty arthritis exacerbated by a history of 
alcohol use; normal thoracic spine; calcified intramedullary 
infarcts in the distal left femur and proximal tibia; mild 
degenerative joint disease of the right knee; cervical spine 
degenerative disk disease with lipping, narrowing of the 
vertebral cartilage spacing and sclerosis from C4 to C7 with 
bony encroachment at C5-6; lumbosacral spine degenerative 
disk disease and degenerative joint disease with narrowing of 
the interspace primarily at L3-4 and L5-S1; and generally 
normal mineralization of all bony structures with normal 
curvature of the spine.  The examiner specifically opined 
that the diagnosis of seronegative spondyloarthropathy was 
not consistent with his examination.  The examiner noted that 
physical examination revealed degenerative disk disease in 
the limited areas of the cervical and lumbar spine without 
metabolic components of advancing disease beyond that 
consistent with aging.  The examiner found that the veteran's 
overall range of motion was good and there were no visualized 
pain markers as would be noted in Waddell's signs.  The 
examiner also opined that it was not likely that the 
veteran's degenerative joint disease, history of gout flares 
in the feet nor self-reported residuals of cold injury were 
the result of military service.  

The Board further notes that under Diagnostic Code 5002, 
limitation of motion due to the service-connected disability 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
The examiner who conducted the May 2003 VA examination 
specifically noted that he could find no evidence of painful 
motion in the joints other than what would be common for 
degenerative joint disease based on the veteran's age.  There 
was no joint with detectable edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement.  The examiner also noted that there was 
no evidence of perceptible loss of function due to fatigue, 
weakness, lack of endurance or pain.  There was no loss of 
strength or increasing pain with repetitive movements.  There 
was excellent preservation of the range of motion and no 
perceptible motor or sensory neurological loss.  

Diagnostic Code Diagnostic Code 5284 provides the rating 
criteria for rating foot injuries.  A moderate foot injury 
warrants a 10 percent disability evaluation.  A moderately 
severe foot injury warrants a 20 percent disability 
evaluation and a severe foot injury is assigned a 30 percent 
disability evaluation.  A 40 percent disability evaluation 
will be assigned for actual loss of use of the foot.  
38 C.F.R. Diagnostic Code 5284 (2002).  The examiner who 
conducted the May 2003 VA examination noted that the veteran 
experienced pain on motion in the metatarsophalangeal and 
interphalangeal joints of the great toe and that pain 
occurred at the point of extent of the range of motion with 
time to progression consistent with a history of gout.  The 
joints were noted to be stable but tender as with gouty 
arthritis.  However, this examiner also noted that the 
veteran had a normal gait, without calluses or unusual shoe 
wear pattern.  The Board finds, as the veteran's pain is 
limited to the great toes and with a normal gait, that the 
pain in the great toes equates to no more than a moderate 
foot injury.  A moderate foot injury only warrants a 10 
percent disability evaluation under Diagnostic Code 5284.  
This symptomatology does not warrant a rating in excess of 20 
percent.  The Board notes that Diagnostic Code 5002 
specifically provides that the ratings for an active process 
will not be combined with ratings for limitation of motion or 
ankylosis.  The higher of the two evaluations is to be 
assigned.  

The Board notes that the Court has held that evaluation of a 
service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Significantly, 
however, the examiner who conducted the May 2003 VA 
examination specifically noted that he found no evidence of 
Deluca factors at the time of the examination.  He reported 
that the veteran's flexibility improved and pain seemed to 
lessen with range of motion testing rather than being 
diminished as with Deluca factors.  The Board finds, 
therefore, that a rating in excess of 20 percent is not 
warranted for the seronegative spondyloarthropathy upon 
consideration of 38 C.F.R. §§ 4.40 and 4.45. 

There is no objective evidence demonstrating that the service 
connected seronegative spondyloarthropathy is manifested by 
ankylosis.  The examiner who conducted the May 2003 VA 
examination specifically noted that there was no ankylosis of 
any of the major joints.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's seronegative spondyloarthropathy 
has itself required no extended periods of hospitalization 
since the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment, 
other than as is already reflected by the veteran's 20 
percent rating.  While the veteran testified before the 
undersigned in October 2002, that he lost his job at a 
hospital due to health problems as he was unable to lift 
heavy objects, there is no competent evidence indicating that 
this loss of employment was due to the seronegative 
spondyloarthropathy.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

As a preponderance of the evidence is against a rating in 
excess of 20 percent for seronegative spondyloarthropathy, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274  F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet.  App. 49, 55-57 (1991). 


ORDER

The appeal is denied.  



	                        
_________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



